PER CURIAM.
Appellants, Boynton-Whitworth Farms, LLC, Dennis C. Grass, Charles F. McRey-nolds, John F. McReynolds and J. Dudley Parker appeal a Default Final Deficiency Judgment in Favor of Cadence Bank, N.A. We reverse the default final deficiency judgment because appellants were denied due process by having judgment entered against them -without notice of the hearing on Cadence Bank’s Verified Motion for Default Deficiency Final Judgment. See NCNB Nat’l Bank of Florida v. Pyramid Corp., 497 So.2d 1353, 1355 (Fla. 4th DCA 1986) (when the jurisdiction of the court is invoked to grant a deficiency judgment, the defendant must be given notice and an opportunity to be heard); Merrill v. Nuzum, 471 So.2d 128, 129 (Fla. 3d DCA 1985) (a deficiency is an unliquidated amount that entitles the defaulting party to notice of trial). Accordingly, we reverse and remand for further proceedings without addressing the remaining issues raised by appellant. See Talbot v. Rosenbaum, 142 So.3d 965, 967-68 (Fla. 4th DCA 2014); Minkoff v. Caterpillar Fin. Servs. Corp., 103 So.3d 1049, 1051-52 (Fla. 4th DCA 2013); Cellular Warehouse, Inc. v. GH Cellular, LLC, 957 So.2d 662, 665-67 (Fla. 3d DCA 2007); B/G Amusements, Inc. v. Mystery Fun House, Inc., 381 So.2d 318, 320 (Fla. 5th DCA 1980).
Reversed and Remanded.
STEVENSON, TAYLOR and CIKLIN, JJ., concur.